UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21073 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Address of principal executive offices) (Zip code) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Name and address of agent for service) Copies to: Tanya L. Goins Thompson Hine LLP 1treet, NW, Suite 700 Washington DC 20036 Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: May 31, 2014 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended. ANNUAL REPORT Queens Road Value Fund Queens Road Small Cap Value Fund Each a series of Bragg Capital Trust May 31, 2014 QUEENS ROAD FUNDS Table of Contents Shareholder Letter 2 Manager’s Commentary 3 Performance Illustration 5 Graphical Illustration 7 Schedules of Investments Queens Road Value Fund 8 Queens Road Small Cap Value Fund 10 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 22 Expense Illustration 23 Additional Information 24 Trustee Information 25 QUEENS ROAD FUNDS SHAREHOLDER LETTER May 31, 2014 (Unaudited) Market and Economic Update According to recent research by Charles Schwab, it has been almost 1,000 days since the last market decline of 10% or more (measured by the S&P500). The current rally of over 78% represents the fifth longest of all time, just behind the period from 1984 to 1987. But it’s well short of the longest rally of all time, which was 233% from October 1990 through October 1997. Now, we’re not predicting a major correction in the near future; for all we know the market could continue this streak for months or even years. But history says we’re due for a pullback and we think it makes sense to be prepared. How do we prepare? As we’ve often said, by not making a drastic move in the portfolio. As esteemed money manager, Peter Lynch once said, “Far more money has been lost by investors trying to anticipate corrections than has ever been lost in corrections themselves.” Perhaps the biggest surprise so far in 2014 is the strength of bonds. While the “experts” warned of higher interest rates and falling bond prices, the opposite happened. Rates fell and prices rose. Revised government reports showed that economic growth in the first quarter was actually down 2.9%, a large contraction, blamed mostly but not entirely, on the long and very cold winter. GDP was likely much stronger in the second quarter but economic data has been mixed for sure. On the bright side, the unemployment rate continues to show modest gains. In addition to the good news on the labor front, other positives include continued strength in manufacturing activity, auto sales, and moderately higher consumer sentiment which will hopefully translate into growing consumption. On the negative side, housing continues to be sluggish and inflation readings have ticked up slightly. The inflation numbers are definitely something to watch. As we have discussed before, aggressive monetary policies have the Fed walking a tightrope. Through its bond buying program (Quantitative Easing) it has pumped trillions of dollars into the financial system. It is currently in the process of gradually reducing (tapering) the amount of those purchases from $85 billion per month at the peak last year, to zero, hopefully, by October of this year. That is the plan anyway. The Fed has left the door open to change that plan depending on what the economy does. I describe it as a tightrope because if the Fed leaves the monetary stimulus in the system too long, it risks creating inflation. If it pulls the stimulus out too soon or too fast it risks slowing the economy and pushing us into recession. It indeed is the 800 lb. gorilla that market watchers are concerned about. The US is not alone in this aggressive policy. Japan’s Central Bank and the European Central Bank each are engaged in similar monetary schemes in an effort to stimulate growth in their fragile, indebted economies. The combined economies of the US, Japan and the EU represent over half of global GDP so this is a grand experiment and history makes it clear that it’s no simple matter to get this right (see Japan 1989-2014). Whenever you read or hear about the recent global phenomenon of unprecedented aggressive monetary policy you certainly come away with the question, “How does this end and how do I invest in this environment?” We think the answer is that we should invest as we always do. We encourage our investors to maintain a diversified portfolio of investments with broad exposure and a value emphasis. Importantly, over the long term, ownership of common stocks has been a far better investment than government bonds, corporate bonds, gold or other precious metals, and oil or other commodities. This is because share ownership represents ownership of a productive asset. As owners of companies, we’re able to harness the power of human ingenuity. When we look back twenty years from now, we will likely be amazed at the changes that have taken place in the world. The things on which we are focused today are likely to seem distant and even insignificant. Knowing this doesn’t make today’s problems unimportant or less difficult, but it does remind us that in the future, as in all of human history, man will make progress. This is good news for investors, especially those who have ownership positions in leading corporations that are poised to participate in that progress. We appreciate the confidence you place in us to invest your capital wisely. We stand beside you as investors in our funds and are confident in the investments we hold. If you have any questions about our philosophy or process please feel free to contact us. Sincerely, Benton Bragg, CFA Steven Scruggs, CFA Chairman President 2 QUEENS ROAD FUNDS MANAGER’S COMMENTARY May 31, 2014 (Unaudited) For the fiscal year ending May 31, 2014, the Queens Road Value Fund returned 15.69% compared to an annual return of 18.43% for the S&P500 Citigroup Value Index. Investments that Helped Performance General Dynamics (2.56% of the Fund) rose 53% during fiscal 2014. One of the world’s largest defense contractors and the manufacturer of Gulfstream jets, General Dynamics offers diverse products and services primarily in aerospace and defense and maintains a substantial backlog providing near-term visibility. The company has generated healthy free cash flow and has used it wisely, through smart capital expenditures, acquisitions and distributions to shareholders. While defense spending will face pressure in the future, the company’s unique position in those markets, as well as increased demand for corporate jets, positions it for continued profit growth. Constellation Brands (2.28% of the Fund) was up 58% for fiscal 2014. Constellation is a maker, importer and distributor of wine, beer and distilled spirits and is the third-largest beer company in the U.S. With a portfolio that includes such brands as Clos du Bois, Robert Mondavi and Corona, the company sells across all categories and most segments, but maintains a focus on higher-end segments which tend to have higher margins. We are pleased with management’s strategic execution. Investments that Hurt Performance Staples (1.37% of the Fund) was down 25% over the last 12 months. The world’s leading office supply company has seen revenue continue to decline as gains in on-line market share have not offset declines in its retail business. The company’s current focus is on reducing its retail footprint and continuing to expand online business. Although Staples continues to generate significant free cash and trades at an attractive valuation, it appears to be a company with structural problems. We will most likely divest ourselves of this investment. Leucadia National (2.00% of the Fund) fell 18% during fiscal 2014. A long-time holding, Leucadia National is often viewed as a smaller version of the more well-known Berkshire Hathaway. With an eclectic group of businesses ranging from securities brokerage and trading to beef packaging, commercial mortgages and lumber, Leucadia is currently in a transition period as the founding partners Ian Cumming and Joseph Steinberg turn over the reins to the current executives. We are watching the company’s performance closely to make sure that we are comfortable that new management, hand-selected by Cumming and Steinberg, will deliver results comparable to the phenomenal results achieved by the founding partners. For the fiscal year ending May 31, 2014, the Queens Road Small Cap Value Fund returned 15.26% compared to an annual return of 16.87% for the Russell 2000 Value. Investments that Helped Performance Synaptics (3.86% of the Fund) was up 65% during fiscal 2014. Synaptics is the market-share leader in touch-based interfaces, the sensors in the screens of smart phones, tablets and other electronic devices. The company manufactures leading product lines and has made recent strategic acquisitions that will increase its potential market several-fold. This year’s outstanding stock performance for Synaptics follows a strong showing last year; accordingly, valuations are starting to get stretched as fundamentals, although very strong, have not kept pace. Synnex (1.71% of the Fund) rose 63% over the last 12 months. Synnex is a technology distribution company focusing on supply chain management, data center integration and deployment and business process outsourcing services. As the company recently posted its 107th consecutively profitable quarter, we are confident in Synnex’s well-seasoned management. While Synnex continues to digest its 2013 acquisition of IBM’s customer care outsourcing business, we feel positive about our continued investment. 3 QUEENS ROAD FUNDS MANAGER’S COMMENTARY (Continued) May 31, 2014 (Unaudited) Investments that Hurt Performance URS Corp. (1.76% of the Fund) fell 7.1% last year. URS is a professional services provider to a wide range of industries and clients. With expertise in the oil and gas, power, infrastructure, industrial and government sectors, URS maintains a diversified backlog and has returned over $975 million to shareholders since 2008 through dividends and buybacks. We feel last year’s stock performance was unrelated to the fundamentals of the firm and we are confident in the company’s future prospects. TTM Technologies (1.47% of the Fund) was down 7.1% in fiscal 2014. This long-time holding has continued to disappoint. Unable to increase revenue or margins, management has not rewarded our patience. We are considering selling. The Fund continues to be invested in a defensive position, holding 21% in cash equivalents. As we compute our estimates of intrinsic value, we are having difficulty finding investments with expected returns large enough to compensate us for the amount of risk we would take investing in them. 4 QUEENS ROAD FUNDS PERFORMANCE ILLUSTRATION May 31, 2014 (Unaudited) Queens Road Value Fund Average Annual Total Return For the Year Ended May 31, 2014 Queens Road Value Fund S&P 500/Citigroup Value Index Six Month 5.09% 7.27% 1 Year 15.69% 18.43% 3 Year 12.78% 14.65% 5 Year 15.01% 17.93% 10 Year 6.70% 7.35% Since Inception* 7.83% 7.49% Gross Annual Operating Expense is 0.96% as disclosed in the most recent Prospectus effective September 28, 2013. * The Queens Road Value Fund commenced operations on June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. The S&P 500/Citigroup Value Index along with its counterpart the S&P 500/Citigroup Growth Index were introduced in December 2005. Previously, these indices were known as the S&P 500/Barra Growth and Value Indices. These Indices are created by dividing the S&P 500 Index based upon seven different factors, four to determine value characteristics and three to determine growth characteristics. The companies are allocated to each index according to their growth or value characteristics, with about one-third being allocated to both the growth and value index. It is not possible to invest directly in the S&P 500/Citigroup Value Index. The S&P 500/Citigroup Growth Index and S&P 500/Citigroup Value Index are the exclusive property of Standards & Poors. Growth of Assumed $10,000 Investment This graph illustrates the hypothetical investment of $10,000 in the Fund from May 31, 2004 to May 31, 2014. The Average Annual Total Return table and Growth of Assumed $10,000 Investment graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 5 QUEENS ROAD FUNDS PERFORMANCE ILLUSTRATION (Continued) May 31, 2014 (Unaudited) Queens Road Small Cap Value Fund Average Annual Total Return For the Year Ended May 31, 2014 Queens Road Small Cap Value Fund Russell 2000 Value Index Six Month 0.72% 1.67% 1 Year 15.26% 16.87% 3 Year 8.21% 12.07% 5 Year 14.11% 18.77% 10 Year 7.95% 8.30% Since Inception* 10.27% 9.08% Gross Annual Operating Expenses is 1.28% as disclosed in the most recent Prospectus effective September 28, 2013. * The Queens Road Small Cap Value Fund commenced operations on June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. The Russell 2000 Value Index is a subset of the Russell 2000 Index, which tracks the stocks of small domestic companies, based on total market capitalization. The Russell 2000 Value Index represents those stocks of the Russell 2000 with lower price-to book ratios and lower relative forecasted growth rates. You cannot invest directly in these indexes. Growth of Assumed $10,000 Investment This graph illustrates the hypothetical investment of $10,000 in the Fund from May 31, 2004 to May 31, 2014. The Average Annual Total Return table and Growth of Assumed $10,000 Investment graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 6 QUEENS ROAD FUNDS GRAPHICAL ILLUSTRATION May 31, 2014 (Unaudited) The following charts provide a visual breakdown of the Funds by the industry sectors that the underlying securities represent as a percentage of the total investments. Queens Road Value Fund Queens Road Small Cap Value Fund 7 QUEENS ROAD VALUE FUND SCHEDULES OF INVESTMENTS As of May 31, 2014 NUMBER OF SHARES VALUE COMMON STOCKS – 84.8% AEROSPACE/DEFENSE – 4.6% General Dynamics Corp. $ United Technologies Corp. 767,052 1,712,012 APPAREL – 2.4% VF Corp. 882,280 BANKS – 3.8% Bank of New York Mellon Corp. JPMorgan Chase & Co. State Street Corp. 391,620 1,392,870 BEVERAGES – 2.3% Constellation Brands, Inc., Class A* Crimson Wine Group Ltd.* 25,488 866,788 BUILDING MATERIALS – 0.7% Fortune Brands Home & Security, Inc. 255,072 COAL – 0.4% Peabody Energy Corp. 161,600 COMPUTERS – 3.2% International Business Machines Corp. NetApp, Inc. 555,150 1,200,410 COSMETICS/PERSONAL CARE – 1.9% Procter & Gamble Co. 710,952 DIVERSIFIED FINANCIAL SERVICES – 2.8% American Express Co. T. Rowe Price Group, Inc. 317,967 1,049,967 ELECTRIC – 5.8% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. Southern Co. 367,752 2,128,919 ELECTRONICS – 1.0% Allegion PLC Tyco International Ltd. 174,560 352,686 NUMBER OF SHARES VALUE ENVIRONMENTAL CONTROL – 1.2% Waste Management, Inc. $
